Exhibit 10.65

AMENDMENT NO.1 TO REGISTRATION RIGHTS AGREEMENT

AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (the ‘‘Amendment’’), dated as
of December 30, 2005, by and among Nalco Holding Company, a Delaware corporation
(the ‘‘Company’’), Nalco LLC, a Delaware limited liability company (‘‘Nalco
LLC’’), the Sponsor Members, the Management Members and the other Holders, to
the Registration Rights Agreement (as amended, supplemented or otherwise
modified, the ‘‘Agreement’’), dated as of November 16, 2004.

RECITALS

WHEREAS, the Company, Nalco LLC, the Sponsor Members and the Management Members
have heretofore executed the Agreement.

WHEREAS, one of the purposes of the Agreement was to provide the parties listed
on Schedule A hereto (the ‘‘Released Management Holders’’) with certain
registration rights in order to enable them to sell registered shares of the
Company’s common stock.

WHEREAS, the Agreement was intended, in part, to enable Management Members to
sell shares of the Company’s common stock received in exchange for units of
Nalco LLC on a registered basis by granting them certain incidental
(‘‘piggyback’’) registration rights in connection with registered offerings of
the Company’s common stock by Nalco LLC or the Sponsor Members.

WHEREAS, the Agreement subjects Management Members to certain obligations,
including lock-up provisions, pursuant to which such Management Members may be
prohibited from selling their shares of the Company’s common stock for up to 14
days prior to and up to 180 days following such offerings.

WHEREAS, Company has filed a shelf registration statement on Form S-3 to
register shares of the Company’s common stock held by the Released Management
Holders, along with any prospectus supplements or post-effective amendments, as
applicable, in order to facilitate the disposition of the Released Management
Holders’ Registrable Shares.

WHEREAS, the parties hereto have determined that the shelf registration
statement will satisfy the purpose of enabling the Released Management Holders
to sell their Registrable Shares on a registered basis, and have consequently
agreed to release the Released Management Holders from the Agreement so that
they would no longer be entitled to rights or subject to restrictions
thereunder.

NOW THEREFORE, in consideration of the agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, pursuant to
Section 6(b) of the Agreement, the parties hereto agree that effective as of the
date hereof, the Released Management Holders will no longer be deemed a party to
the Agreement and will not be entitled to any rights or subject to any
obligations under the Agreement.

Except as expressly amended hereby, the Agreement is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect.

Capitalized terms used herein without definition have the meanings assigned to
them in the Agreement.

[spacer.gif] MANAGEMENT MEMBER

[spacer.gif] By:                                       
        Name:
        Title:


--------------------------------------------------------------------------------
